CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

This Agreement is made effective as of April 1, 2012 between Digital River,
Inc., a Delaware corporation (the “Company”), with its principal administrative
office at 10380 Bren Road West, Minnetonka, MN 55343, and Stefan B. Schulz (the
“Executive”).

WHEREAS, the Company wishes to provide the Executive with an incentive to
continue his employment, to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility or
occurrence of a change of control of the Company and to motivate the Executive
to maximize the value of the Company upon a change of control for the benefit of
its stockholders;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

  1. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 4 and 11, and subject to the execution by
Executive of a general release of all claims against the Company in a form
reasonably acceptable to the Company.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s employment by the Company, the provisions of this Section 1
shall apply. As used in this Agreement, an “Event of Termination” shall mean and
include any one or more of the following: (i) the termination by the Company of
Executive’s full-time employment by the Company for any reason, other than a
termination following a Change in Control (as defined in Section 2(a) hereof),
upon Retirement (as defined in Section 3 hereof), upon death or Disability (as
defined in Section 3 hereof), or for Cause (as defined in Section 4 hereof); and
(ii) Executive’s resignation from the Company’s employ, upon (A) any material
change in Executive’s function, duties, or responsibilities, which change would
cause Executive’s position to become one of lesser responsibility, importance,
or scope, unless consented to by the Executive, (B) a relocation of Executive’s
principal place of employment by more than 30 miles from its location at the
effective date of this Agreement, or a material reduction to compensation or in
the benefits and perquisites to the Executive from those being provided as of
the effective date of this Agreement which is materially more adverse to the
Executive than similar reductions applicable to other executives of similar
status within the Company as the Executive, in each case, unless consented to by
the Executive, or (C) material breach of this Agreement by the Company. Upon the
occurrence of any event described in clauses (ii)(A), (B) or (C) above (a
“resignation for Good Reason”), Executive shall have the right to elect to
terminate his employment with the Company by resignation for Good Reason upon
not less than thirty (30) days prior written notice given within a reasonable
period of time not to exceed, except in case of a continuing breach, three
(3) calendar months after the event giving rise to such right to elect.
Notwithstanding any other provision of this Section 4(a) to the contrary, no
Event of Termination shall be deemed to have occurred unless the Executive also
has Separated from Service with the Company, as defined in Exhibit A, in
accordance with Internal Revenue Code Section 409A and the regulations
promulgated thereunder (“Section 409A”).

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -1-   



--------------------------------------------------------------------------------

(b) Subject to Section 7 hereof, upon the occurrence of an Event of Termination,
the Company shall be obligated to pay Executive, as severance pay or liquidated
damages, or both, an amount equal to twelve (12) months of the Executive’s base
salary in effect at the time of the occurrence of the Event of Termination. Such
payment shall be made in one lump sum on the date that is six (6) months after
the date of Executive’s Separation from Service; provided, however, that in the
event that, at the time of such Separation from Service, Executive is not a
“specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) or the Company does not have a class of stock that is
publicly traded on an established securities market or otherwise, and a
six-month delay in payment of benefits is not otherwise required by
Section 409A, then such payment shall be made in twelve (12) equal monthly
installments during the twelve (12) months following such Separation from
Service.

(c) Upon the occurrence of an Event of Termination, the Company will cause to be
continued life, medical, dental and disability coverage (to the extent available
and effected in compliance with Section 409A) substantially identical to the
coverage maintained by the Company for Executive prior to his termination for
twelve (12) months.

(d) Upon the occurrence of an Event of Termination, the Executive will be
entitled to receive vested benefits due him under or contributed by the Company
on his behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability (if coverage is available under the Company’s current
policy) or other employee benefit plans maintained by the Company on the
Executive’s behalf to the extent provided for by the terms and conditions of the
applicable plan documents and to the extent that such benefits are not otherwise
paid to Executive under a separate provision of this Agreement.

(e) Upon the occurrence of an Event of Termination, any unexercised stock
options, restricted stock, stock appreciation rights or other equity incentive
awards (“Incentive Equity”) granted to the Executive by the Company shall
immediately vest and be immediately exercisable and free from any right of
repurchase upon the Executive’s receipt or delivery of the Notice of Termination
(as defined below) relating to such Event of Termination, and any stock options
held by Executive shall remain exercisable for a period of ninety (90) days
thereafter, after which (unless otherwise provided in the Incentive Equity
agreement) they shall terminate.

 

  2. CHANGE IN CONTROL.

(a) No benefit shall be payable under this Section 2 unless there shall have
been a Change in Control of the Company as set forth below and unless the
Executive executed a general release of all claims against the Company in a form
reasonably acceptable to the Company. For purposes of this Agreement, a “Change
in Control” of the Company shall mean any of the following, but only to the
extent that such change of control transaction is a change in the ownership or
effective control of Company or a change in the ownership of a substantial
portion of the assets of the Company as defined under Section 409A:
(A) individuals who constitute the Board of Directors of the Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -2-   



--------------------------------------------------------------------------------

a director subsequent to the date hereof whose election was approved by a vote
of at least a majority of the directors comprising the Incumbent Board (or
directors elected by the process set forth in this clause (A)), shall be, for
purposes of this clause (A), considered as though he were a member of the
Incumbent Board; or (B) a sale of all or substantially all of the assets of the
Company, (C) a plan of reorganization, merger or consolidation or similar
transaction occurs in which the stockholders of the Company prior to such
transaction do not continue to hold, as a result of shares of capital stock of
the Company held by them prior to such transaction, a majority of the voting
power of the capital stock of the surviving corporation or entity; (D) a proxy
statement shall be distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company with one or more entities as a result of which the outstanding shares of
the class of securities then subject to such a plan or transaction are
subsequently exchanged for or converted into cash or property or securities not
issued by the Company shall be distributed; or (E) a tender offer is completed
for 50% or more of the voting securities of the Company then outstanding.

(b) If any of the events described in Section 2(a) hereof constituting a Change
in Control have occurred or the Board of Directors has determined that a Change
in Control has occurred, Executive shall be entitled to the benefits provided in
paragraphs (c) and (d) of this Section 2 upon his subsequent involuntary
Separation from Service with the Company or the Executive’s Separation from
Service with the Company on account of his resignation for Good Reason or in the
event of Executive’s subsequent death, unless any such Separation from Service
is because of Termination for Cause.

(c) Upon the occurrence of a Change in Control followed by the Executive’s
Separation from Service with the Company (other than a Termination for Cause or
a resignation without Good Reason), or in the event of Executive’s subsequent
death, the Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an amount equal to the sum of
(i) twelve (12) months of the Executive’s base salary in effect at the time of
the occurrence of the Change in Control plus (ii) the average of the annual
bonus amount for the prior three (3) years (for avoidance of doubt, if the
Change of Control occurs (a) during calendar year 2012, the bonus shall be the
equal to the then applicable target bonus for the Executive multiplied by 65%,
(b) during calendar year 2013, the bonus shall be equal to the then applicable
target bonus for the Executive multiplied by the average of 46%, 86% and the
2012 percentage payout to Executive, (c) during calendar year 2014, the bonus
shall be equal to the then applicable target bonus for the Executive multiplied
by the average of 46% and the 2012 and 2013 percentage payouts to Executive).
Such payment shall be made (A) immediately upon the Executive’s death or (B) in
one lump sum on the date that is six (6) months after the date of Executive’s
Separation from Service; provided, however, that in the event that, at the time
of such Separation from Service, Executive is not a “specified employee” of the
Company within the meaning of Section 409A(a)(2)(B)(i) or the Company does not
have a class of stock that is publicly traded on an established securities
market or otherwise, and a six-month delay in payment of benefits is not
otherwise required by Section 409A, then such payment shall be made in twelve
(12) equal monthly installments during the twelve (12) months following such
Separation from Service.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -3-   



--------------------------------------------------------------------------------

(d) Upon the occurrence of a Change in Control followed by the Executive’s
Separation from Service with the Company (other than a Termination for Cause or
a resignation without Good Reason), the Company will cause to be continued life,
medical, dental and disability coverage (if coverage is available under the
Company’s current policy and subject to compliance with Section 409A)
substantially identical to the coverage maintained by the Company for Executive
prior to his termination for twelve (12) months following termination.

(e) Upon the occurrence of a Change in Control, any unvested Incentive Equity
granted to the Executive shall immediately vest and be immediately exercisable
and free from any rights of repurchase, subject to the provisions of
Section 2(f) hereof.

(f) If any payment or benefit Executive would receive pursuant to this Section 2
(“Payment”) would constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code (the “Code”), and, but for this
paragraph (f), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of Incentive Equity; reduction of
employee benefits. In the event that acceleration of vesting of Incentive Equity
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s Incentive Equity unless
Executive elects in writing a different order for cancellation. The Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder, and shall bear the expenses thereof. Such accounting firm
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within thirty (30) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive). If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

  3. TERMINATION UPON RETIREMENT, DEATH, AND DISABILITY.

(a) For purposes of this Agreement, termination based on “Retirement” shall mean
termination in accordance with the Company’s retirement policy or in accordance
with any retirement arrangement established with Executive’s consent with
respect to him. Upon termination of Executive upon Retirement, Executive shall
be entitled to all benefits under any retirement plan of the Company and other
plans to which Executive is a party to the extent provided for by the terms and
conditions of the applicable retirement or other plan documents.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -4-   



--------------------------------------------------------------------------------

(b) Upon the Executive’s death, the rights granted in Section 1(e) will be
immediately available for Executive’s beneficiaries. In addition, Executive’s
beneficiaries shall be awarded a pro-rated bonus, in an amount equal to the
Board of Directors’ good faith estimate of the bonus Executive would have been
awarded for the current year, if any, pro-rated by the number of completed
calendar months of such year (such that, for example, if the Executive’s death
occurred on October 5 in a calendar year, his bonus would be pro-rated by
9/12ths); provided that in no event will such bonus amount be less than such
pro-rated portion of the average of Executive’s bonuses for the three most
recent years.

(c) If the Executive is Disabled (as defined below) for a continuous period of
six (6) months, the Company may terminate Executive’s employment and this
Agreement upon written notice to the Executive. If the Company terminates the
Executive due to the Disability of the Executive, the Company shall, for a
period of one (1) year from the date of termination, provide the Executive with
the term life insurance and medical insurance and, to the extent permitted by
law and the terms and conditions of the Company’s benefit plans, other employee
benefits generally available to the Company’s employees, that are in effect at
the time of termination. The Executive, for purposes of this Agreement, shall be
deemed to be “Disabled” if he (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last of a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under any accident and health plan covering
employees of the Company. In addition, Executive shall be awarded (i) a cash
amount equal to twelve (12) months of the Executive’s base salary in effect at
the time of termination due to Disability, and (ii) a pro-rated bonus, in an
amount equal to the Board of Directors’ good faith estimate of the bonus
Executive would have been awarded following the end of the current year, if any,
pro-rated by the number of completed calendar months of such year (such that,
for example, a termination on October 5 in a calendar year would result in
payment of the 9/12 of Executive’s bonus); provided that in no event will such
bonus amount be less than such pro-rated portion of the average of Executive’s
bonuses for the three most recent years.

 

  4. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of (i) any
knowing act, or knowing failure to act, by the Executive involving fraud or
willful malfeasance in the performance of his duties for the Company, including,
but not limited to, Executive’s willful failure to serve as a full time employee
of the Company, (ii) the Executive’s unlawful and willful appropriation of a
corporate opportunity or other material breach of fiduciary duty or other
obligation to the Company, or (iii) the conviction of the Executive of a felony
under federal or state law. For purposes of this Section, no act, or the failure
to act, on Executive’s part shall be “willful” unless done, or omitted to be
done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company or its affiliates.
Notwithstanding

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -5-   



--------------------------------------------------------------------------------

the foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a Notice of Termination
(after 30 days’ notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board of Directors), stating that Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.

 

  5. NOTICE

(a) Any purported termination by the Company or by the Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Separation from Service” shall mean, subject to compliance with
Section 409A: (A) if Executive’s employment is terminated for Disability, thirty
(30) days after a Notice of Termination is given (provided that he shall not
have returned to the performance of his duties on a full-time basis during such
thirty (30) day period), and (B) if his employment is terminated for any other
reason, the date specified in the Notice of Termination.

 

  6. CONFIDENTIALITY

Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Company to any person, firm, corporation, or other entity for any reason or
purpose whatsoever which is not otherwise publicly available. In the event of a
breach or threatened breach by the Executive of the provisions of this
Section 6, the Company will be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Company, or from rendering any
services to any person, firm corporation or other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be disclosed.
Nothing herein will be construed as prohibiting the Company from pursuing any
other remedies available to the Company for such breach or threatened breach,
including the recovery of damages from Executive.

 

  7. NON-COMPETITION.

Upon any termination of Executive’s employment hereunder, and subject to the
Company’s compliance with its promises to Executive contained herein, Executive
agrees not to compete with the Company for a period of twelve (12) months
following such termination in those states within the United States and those
countries outside the United States in which the Company conducts business (the
“Restricted Area”); provided that the ownership by the Executive of less than
five percent (5%) of a publicly-traded class of securities shall not be deemed a
violation of this Section 7. Executive agrees that during such period and within
the Restricted Area, Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the Company. The parties

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -6-   



--------------------------------------------------------------------------------

hereto, recognizing that irreparable injury will result to the Company, its
business and property in the event of Executive’s breach of this Section 7 agree
that in the event of any such breach by Executive, the Company will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive. Executive represents and admits that
in the event of the termination of his employment, Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Company, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.

The terms of the Digital River Employee Covenant Not to Compete are subject to
and controlled by the terms of this Agreement.

If the Executive is required to take steps to enforce this Agreement against the
Company, and the Company agrees to or is ordered to fully or partially comply
with this Agreement, the Executive shall be entitled to receive from the Company
reasonable attorneys’ fees, costs and disbursements, in addition to any other
relief to which the Executive is entitled.

 

  8. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company. The Company may use insurance proceeds
especially obtained therefor as partial payment in the event of disability.

 

  9. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

  10. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Company and their respective successors and assigns.

 

  11. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -7-   



--------------------------------------------------------------------------------

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

  12. ACCELERATION OF PAYMENT PROHIBITED.

Notwithstanding any other provision of the Agreement to the contrary, no payment
shall be made under the Agreement that would constitute an impermissible
acceleration of payment as defined in Section 409A(a)(3) of the Code and the
regulations promulgated thereunder.

 

  13. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

  14. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

  15. GOVERNING LAW

This Agreement shall be governed by the laws of the State of Minnesota.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -8-   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Change of Control and
Severance Agreement to be duly executed and delivered as of the day and year
first above written.

 

EXECUTIVE:     COMPANY:      

DIGITAL RIVER, INC.

*By:  

/s/ Stefan B. Schulz

Stefan B. Schulz

             By:   

/s/ Joel A. Ronning

        

Joel A. Ronning

Chief Executive Officer

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -9-   



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION SEPARATION FROM SERVICE

For purposes of this Agreement, “Separation from Service” shall mean termination
of the Executive’s employment as a common-law employee of the Company. A
Separation from Service will not be deemed to have occurred if the Executive
continues to provide services to the Company in a capacity other than as an
employee and if the Executive is providing services at (A) an annual rate that
is fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period) and
(B) the annual remuneration for such services is fifty percent (50%) or more of
the average annual remuneration earned during the final three full calendar
years of employment (or if less, such lesser period).

A Separation from Service will be deemed to have occurred if the Executive’s
service with the Company as an employee is reduced to an annual rate that is
less than twenty percent (20%) of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period) or the
annual remuneration for such services is less than twenty percent (20%) of the
average annual remuneration earned during the three full calendar years of
employment with the Company (or if less, such lesser period).

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Executive is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as the Executive’s right to reemployment with
the Company is provided either by statute or contract. If the period of leave
exceeds six (6) months and the Executive’s right to reemployment is not provided
either by statute or contract, then the Executive is deemed to have Separated
from Service on the first day immediately following such six-month period.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

STEFAN B. SCHULZ

  -1-   